Title: V. Gallatin’s Remarks on the Draft, 29 October 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     [29 Oct. 1804]
                  
                  Remarks on the President’s message
                  Irregularities in American seas & in our harbours. As it is wished that Congress would make provision on two points immediately connected with the captures near S. Domingo and with the aggressions at New York, by restraining the arming of our vessels and by enabling the Executive to enforce the jurisdiction of the U. States in our ports against foreign vessels; and as the Expression of that wish would evince the disposition of the Executive equally to restrain the irregularities of our own people and to repel the insulting aggressions of the belligerent powers on our coast; would there be any objection to introduce at the end of this paragraph a recommendation to that effect? 
                  Spanish objections to the ratification of the Convention.
                  1. The public mind is altogether unprepared for a declaration that the terms & object of the Mobile act had been misunderstood by Spain; for every writer, without single exception, who has written on the subject, seems to have understood the act as Spain did: it has been justified by our friends on that ground; and the declaration in the message, without some short explanation, may be distorted into an avowal of some humiliating concession to Spain by the Executive. Might not, to obviate this, some words be introduced where speaking of the misconceptions of Spain, which would state that Spain had erroneously supposed, that it was intended to organise a custom house, within territories still in her possession & claimed by her, before possession had been obtained by ourselves? 
                  2. This may lead to say something of the yet unascertained boundaries of Louisiana, a subject of sufficient importance to excite animadversion if it was altogether omitted in the message, especially as the ensuing paragraph announces, in an unqualified manner, the acquiescence of Spain in the validity of their title to Louisiana. Perhaps, the ensuing paragraph might be transposed so as to precede that entitled “Spanish differences,” qualifying it by adding, that Spain however does not yet acknowledge our title to the full extent of our rightful claim: and then the subject of the misconception of the Mobile act would follow of course, & the intention of the Executive, not to abandon the claim in any degree but to abstain from exercising jurisdiction or taking forcible possession till all other means were exhausted, be fully understood. 
                  3. The total omission of the other impediment to the ratification of the convention vizt what relates to the 6th article appears perfectly proper as it relates to Spain itself, in as much as it avoids commitment on our part and leaves them free, without wounding their pride, to recede & ratify, whilst they may understand the Tunis paragraph as perfectly applicable to themselves. But that omission as it relates to Congress, may be animadverted, as a concealment from that body of an important part of the whole ground. Perhaps, without expressly mentioning the article, some general expressions might be introduced, at the same time alluding to other objections of Spain, and stating the expectation that the explanation on the Mobile act would also remove them. 
                  
                        
                     
                  Delivery of stock. The words “discharge of our obligations” seem too strong & general, as they might be construed to imply a discharge of our obligation to pay. The obligation from which we are discharged is that of delivering the stock within three months after the ratification of the convention as had been provided by that instrument; a provision which embarrassed us at the time on account of the proposed “bien entendu” which Pichon wanted to insert in the exchange of ratifications & on account of the delays in taking possession of New Orleans which delayed the delivery of the Stock till the last week of the three months. The legal delivery of the Stock consisted in delivering it to Lieut. Leonard, whose receipt together with a letter from Mr Pichon acknowledging that act to be a full execution of the convention, are filed in the Register’s office as the evidence of the delivery; and that letter of Pichon is the only discharge which we have received, at the Treasury, from the Government of France. Mr Livingston says, however, that he has sent to the Department of State receipts for the delivery of the Stock in France: these I have not seen, and as we considered the transaction, so far as there was any obligation on our part, closed by the delivery here, I have never applied for them: indeed I believe that they are merely personal & so far as they come from the French Government, must be a receipt not for the Stock, but for the bills of Hope & Baring which had been deposited with him & which he delivered to the French Government. The whole transaction is so complex that I think the best way will be generally to say that the Stock was timely delivered in conformity to the provisions of the convention, without giving copies of the documents which are numerous, lengthy and uninteresting. Add to this that it is not convenient, unless necessary, to bring into view the contract of Baring & Hope with the French Govt., for the Louisiana stock, as they gave but 16/ in the pound for it: which may excite animadversions on the state of our credit & on the conduct of the negotiators of the treaty.
                  Barbary powers Quere whether the late accounts from the Mediterranean fully justify the expectations arising from the energy of all the officers?
                  Upper Louisiana. I do not understand what is meant by the appointment of Commandants in the forms of the constitution. The expressions in the 12th Sect. of the act of 26 March 1804, are “except the commanding officer who shall be appointed by the President.” The same words precisely are used in the 2d & 3d Sect. of the Act “to provide for the erecting and repairing of arsenals and magazines and for other purposes” passed April 2d 1794, in relation to the appointment of superintendent & master armourer of the armouries, & of superintendent of military stores: and in those cases the power to appoint has uniformly been considered & exercised as vested in the President alone. From which I infer that the authority to appoint commandants in upper Louisiana is also vested in the President alone. But if it was not, it is perhaps as well not to allude to the principle, because there have been some instances of newly created offices which the President has, from the necessity of the case, filled during the recess of the Senate, though no special authority had been given to that effect. I remember the first collectors of Bristol (R.I.) & Michillimakinac being appointed in that way in 1801.
                  
                  Gun-boats The object of those vessels, as a substitute to fortifications agt. naval enterprizes, and for Supporting the authority of the laws within harbours, is correctly defined. Nor, provided that the expenditure shall be kept within due bounds, is there any plausible objection except that, after providing such as are wanted for the last mentioned purpose, those which are wanted for the first, may in case of war be so speedily built, that it is not necessary to provide for them before hand; as the expence of keeping them in repair & of the men to watch them will cost more in two years than the mere building expence. This, however, may be provided for hereafter; and I would only wish to have a true estimate of the expence of building & keeping either in actual service or ordinary, and to know the number intended to be built & to be kept in service. But so far as relates to the message, I much fear that the effort made in federal papers to impress the idea that this establisht. is intended as a substitute to the navy have so far succeeded, that some distortion of the President’s recommendation will take place.
                  Repairs to our frigates This must certainly be done; but it seems questionable whether it should make part of the message. It is true that it ought to be considered as an evidence of the attention paid by the President to the navy; but so much has been said on the subject of the ships rotting in the Eastern branch, as if the waters of that creek had a peculiarly corrosive quality, that not only the federalists but also the inhabts. of other sea-ports will eagerly seize the opportunity to disseminate the opinion that their predictions are fulfilled. If the message shall be silent on that head, nothing more will be necessary than for the Secy. of the navy to include the item for that object in the annual estimate; and it will probably be voted without any observations. Should it, however, provoke an enquiry, the Secy. of the navy may then make a special report which may be framed so as to meet or anticipate objections & cavils.
                  Acceptance of volunteers Is this really wanted? and may it not always be timely provided for by Congress whenever an emergency shall require it? The application for a general provision is liable to objections of an intrinsic nature, and will be artfully confounded with the system of volunteer corps under Mr Adams’s administration in 1798.
                  
                  Additional remarks
                  It does not seem that the French aggressions in N. York, if they exist, should be embraced in the same sentence with the British. Even if the reports be true, their conduct has been generally unexceptionable there; and a single departure cannot be compared with the unremitted insults & blockade by the British.
                  
                  With the nations of Europe in general our friendship is undisturbed Does not this embrace Spain & is it not therefore too general?
                  
                  From the other powers on the same coast (Barbary) we have every mark of the continuance of their friendship &c.
                  Do not the last accounts from Morocco contradict this?
                  
                  Territory of Orleans Is it not to be apprehended that the persons appointed members of the council, or a majority will refuse to serve?
                  
                  Indians of Louisiana said to be friendly so far as we have yet learned—Have not some murders been committed at St. Louis?
                  
               